Case 21-60042 Document 8 Filed in TXSB on 05/07/21 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
VICTORIA DIVISION

IN RE: §
§

RUSSELL THOMAS COATS, SR. § CASE NO. 21-60042
§

DEBTOR § CHAPTER 11

DISCLOSURE OF COMPENSATION PURSUANT TO
11 U.S.C. § 329 AND BANKRUPTCY RULE 2016 (B)

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

Pursuant to 11 U.S.C. § 329 and Bankruptcy Rule 2016 (b), the law firm of Fuqua &
Associates, PC, Counsel for the above-captioned Debtor makes, this its statement, setting forth the
compensation paid or agreed to be paid to it for services rendered or to be rendered by Fuqua &
Associates, PC in contemplation of and in connection with the above-entitled and numbered
bankruptcy case, and the service of such compensation.

L

At the present time, the Firm charges the following billing rates:

Richard L. Fuqua, Attorney-in-Charge $600.00 an hour

Mary Ann Bartee, Associate $350.00 an hour

T.J. O’Dowd, Legal Assistant $105.00 an hour

II.

On April 23, 2021, this Firm received a deposit of $21,738.00 Twenty One Thousand Seven

Hundred Thirty-Eight and No/100 Dollars ($21,738.00) for services and costs to be incurred by

Fuqua & Associates, PC for the benefit of the Debtor herein.
Case 21-60042 Document 8 Filed in TXSB on 05/07/21 Page 2 of 2

On the date of filing, the Debtor had a retainer on hand at Fuqua & Associates, PC of

$21,738.00 for services and costs to be incurred by Fuqua & Associates, PC on behalf of the Debtor.

Il.

The Debtor has promised to pay the Firm on an hourly fee basis for all legal services rendered
and to be rendered and all legal expenses incurred and to be incurred in connection with this Chapter
11 Bankruptcy Case. The Firm will be paid pursuant to the appropriate Orders of this Bankruptcy
Court approving compensation awards and expense reimbursements under 11 U.S.C. §§ 330 and
331.

IV.

The Firm has not agreed, either directly or indirectly to share any compensation which it may

receive on account of representation of the interests of the Debtor with any other person.

Respectfully submitted this Waren May, 2021.

Respectfully submitted,
FUQUA & ASSOCIATES, PC

By: /s/ Richard L. Fuqua
Richard L. Fuqua
Texas Bar No. 07552300
8558 Katy Freeway, Suite 119
Houston, Texas 77024
Business (713) 960-0277
Facsimile (713) 960-1064

COUNSEL FOR DEBTOR

Page 2
